Order entered September 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00682-CV

                PORTFOLIO RECOVERY ASSOCIATES, LLC, Appellant

                                               V.

                                BEN TALPLACIDO, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-421-2010

                                           ORDER
       We GRANT appellant’s September 18, 2013 motion for an extension of time to file a

brief. Appellant shall file its brief on or before October 9, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE